        Case 1:18-cr-00430-MEM Document 38 Filed 04/27/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

                                        :      CRIMINAL NO. 1:18-430
 v.
                                        :         (JUDGE MANNION)
SALLY A. BERRY,
                                        :
      Defendant
                                        :



                                   ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Sally A. Berry’s letter Motion for Immediate Release to

      Home Confinement, (Doc. 36), based on COVID-19 is construed as an

      emergency petition for writ of habeas corpus pursuant to 28 U.S.C.

      §2241.

  (2) The clerk of court is directed to docket Berry’s Doc. 36 motion as a

      §2241 habeas petition and to assign it a separate civil number. Due to

      the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring Berry to pay the filing

      fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.
            Case 1:18-cr-00430-MEM Document 38 Filed 04/27/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer Berry’s habeas

        petition to the U.S. District Court for the Southern District of West

        Virginia.

    (4) To the extent Berry’s Doc. 36 motion could be alternatively construed

        as a motion for compassionate release, it is DISMISSED WITHOUT

        PREJUDICE for lack of jurisdiction since she has failed to comply with

        §3582(c)(1)(A)’s exhaustion requirement.



                                           s/ Malachy   E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: April 27, 2020
18-430-01




                                        -2-
